Abnold, J.,
delivered the opinion of the court.
The juror Hartgroves, being in the employment of appellant was subject to challenge, for that cause. He was not omni exceptions major. He would have been disqualified at common law, and we have no statute removing such disqualification. It does not matter that he had the self-confidence to swear that he could try the cause impartially. It was not for him to determine his competency on that point. When the fact was developed that he was in the employment of appellant, the law adjudged him incompetent. The law does not lead jurors into the temptations of a position where they may secure advantage to themselves by doing wrong, nor permit the possibility of the wavering balance being shaken by self-interest. Hubbard v. Rutledge, 57 Miss. 7; 3 Black. Com. 363; Thompson & Merriam on Juries, § 185.
The cause assigned for the challenge of the juror Young was without merit. That part of § 1661 of the code which furnishes cause of challenge to tales jurors did not apply to him. He was not a tales juror, but a member of the regular panel for the week. A tales juror is one added to a deficient panel so as to supply the deficiency. Bouvier’s Dictionary.
No principles of law are better settled than that a railroad company carrying passengers, in order to afford them opportunity to leave the train at their places of destination, is bound to have the names of different stations announced upon the arrival of the train, and then to stop the train for a sufficient length of time for passengers to get off with safety, and that a railroad company is liable for the doss or injury which may result to a passenger for a violation of this duty. Thompson on Car. of Passengers 226; Railroad Co. v. Scurr, 59 Miss. 456; Southern Railroad Co. v. Hendricks, 40 Ib. 374.
It is not pretended that the name of the station at which Mask was to get off was announced when the train arrived at that point. Some of the witnesses say that the train was stopped, while others say it was not, and there is no explanation why Mask, who left his seat and went to the platform to get off, did not do so if the train was in fact stopped. In this conflict of testimony, it was for the *745jury, and not for the appellate court, to determine the truth of the matter. Vicksburg Bank v. Moss, 63 Miss. 74.
The circumstances that as the train approached the station and its speed was reduced, Mask, with the view of getting off, left his seat and went to the rear platform of the passenger car and closed the door after him, and that the conductor afterward went to the front door or into the coach, and, not seeing Mask or his companion, supposed they had left the train, and thereupon ordered the train to move on, do not relieve the company from liability. 3t was the duty of the conductor to know that he had passengers for that station, to have the name of the station announced, and to stop the train. He had no right to assume, because he did not see Mask and his companion in the passenger coach, that they had leaped in the dark from the moving train. Such risk is not generally taken. Sane and prudent people do no such thing.
The facts in evidence did not warrant exemplary damages, and they were not asked or awarded. Whether the injury complained of, resulted from the failure of the company to stop its train, and what actual damages were proved, were questions for the jury, and not for this court to decide. The testimony produced by appellee, on these points, was competent, and we are unable to say, that it was not sufficient to justify and support the verdict.
The action of the court in regard to the instructions, is free from error. The instructions given could not well have been more favorable to appellant. The modification of its second instruction, in reference to the measure of damages, by inserting “ actual ” in place of “ nominal,” was proper. If appellee was entitled to recover anything, it was more than nominal damages.

Affirmed,